Citation Nr: 0815285	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the initial disability rating for pelvic 
inflammatory disease was properly reduced from 10 percent to 
a noncompensable.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of myomectomy, to include pelvic and bladder 
adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from 
February 2002 and December 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winton-Salem, North Carolina.

When this case previously was before the Board in March 2003, 
the Board remanded the claims for issuance of supplemental 
statements of the case.  The case since has been returned to 
the Board for further appellate action.

The record reflects that the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  A hearing 
was scheduled to occur in March 2008, and the veteran was 
provided notice of the date and time of the hearing.  
However, the veteran failed to appear for the hearing and did 
not request that it be rescheduled.  According, her hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) 
(2007).


REMAND

The veteran contends that the reduction of the disability 
rating assigned to her pelvic inflammatory disease (PID) from 
10 percent to a noncompensable evaluation was improper.  In 
numerous statements, the veteran has described symptoms 
including pain, spasms, cramping, abnormal bleeding, and 
infertility, which she attributes to her service connection 
PID.  The veteran also contends that she is entitled to 
compensation under 38 U.S.C. § 1151 in connection with a 
myomectomy and lysis of adhesions performed at a VA facility 
in September 2000.  She maintains that the surgery worsened 
her gynecological conditions.

In May 2007, the veteran was afforded a fee-basis examination 
to evaluate the nature and severity of her PID and other 
gynecological conditions.  The examiner diagnosed pelvic and 
bladder adhesions, post-operative residuals of myomectomy and 
lysis of adhesions with scarring, pelvic pain, and urinary 
incontinence.  This diagnosis was noted to be secondary to 
the veteran's history of pelvic inflammatory disease.  The 
examiner also rendered a diagnosis of status post pelvic 
inflammatory disease and Fitz-Hugh-Curtis syndrome with 
residual pain and adhesions.

The Board finds that the report of the May 2007 fee-basis 
examination raises the issue of entitlement to service 
connection for bladder adhesion, to include as secondary to 
service-connected PID.  The Board also finds that the report 
raises the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
pelvic adhesions, to include as secondary to service-
connected PID.  In this regard, the record reflects that the 
originating agency previously denied a claim of entitlement 
to service connection for pelvic adhesions, dysmenorrhea, and 
chronic pain due to adhesions in an August 2002 rating 
decision.  However, the Board notes that the May 2007 
examination report constitutes new and material evidence 
because it is neither cumulative nor redundant of the 
evidence of record at the time of the August 2002 denial and 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  

With respect to the rating reduction and 38 U.S.C.A. § 1151 
claims currently on appeal, the Board finds that these claims 
are inextricably intertwined with the issues raised by the 
medical evidence of record.  Therefore, a decision on these 
claims is deferred pending resolution of the issue of 
entitlement to service connection for bladder adhesions, to 
include as secondary to service-connected PID, and the issue 
of whether new and material evidence has been received to 
reopen a claim of service connection for pelvic adhesions, to 
include as secondary to service-connected PID.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2001) and 38 C.F.R. 
§ 3.159(b) (2007), to include the notice 
specified in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and notice that 
she should submit any pertinent evidence 
in her possession.  She also should be 
provided the notice specified in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) in 
connection with the pelvic adhesions 
claim.

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted, to include 
arranging for another VA examination if 
the medical evidence of record is not 
sufficient to substantiate the appellant's 
entitlement to service connection for 
pelvic and bladder adhesions.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim for service 
connection for bladder adhesions, to 
include as secondary to service-connected 
PID.  The RO or AMC also should determine 
whether new and material evidence has been 
received to reopen the claim for service 
connection for pelvic adhesions, to 
include as secondary to service-connected 
PID, and if so, whether the reopened claim 
should be granted.  It should also inform 
the appellant of her appellate rights with 
respect to these determinations. 

5.  If appropriate, the RO or the AMC 
should also readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



